DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species J in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the Applicants respectfully submit that there will be no additional burden on the Examiner to search and examine all of the pending claims, especially given that each of dependent claims 2-20 are directed to apparatus for the same purpose of securing and preventing leakage from a Luer lock connection.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10, 12-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/779,122, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first The prior-filed application fails to provide support and enablement for a pod and a chamber. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [004] recites “an opening thought the inner chamber surface”, however usage of the word “thought” makes no sense.
Appropriate correction is required.
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2 recites “an opening thought the inner chamber surface to the outer wall surface…” however the claim makes no sense. The specification also appears to use the same language (“thought”). For purposes of examination, the Examiner will interpret the claim as reading “through”…
Claim 3 recites “t least one exit port”. It appears the Applicant has forgotten a letter and it should be “at least one exit port”… 
Claim 4 recites “compatible female connector” but should read “the compatible threaded female connector”…
Claim 4 has no punctuation at the end of the sentence. The claim requires a period at the end of the sentence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “the outer surfaces” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the assembled parts” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the inner surfaces” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the shortest combined length” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the inner surfaces” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11 recites “a standard male luer lock and a standard female luer lock”, however it is unclear if Applicant is attempting to refer to the male luer and female connected in lines 1-2 or in addition to. For purposes of examination, the Examiner will interpret them as being the same.
Claim 2, line 4 recites “a male luer connector”, however it is unclear if Applicant is attempting to refer to the male luer in line 1 or in addition to. For purposes of examination, the Examiner will interpret them as being the same.
Claim 4 recites the limitation “the entire length” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the exit port” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the IV tubing” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Publication 2012/0165737 A1).
Regarding claim 1, Davis discloses an apparatus (Fig. 1A, 100) to surround a male luer connector pre-assembled to a compatible threaded female connector, (such as a connector with a female lock connector or a needleless access valve with female luer threads), in fluid communication with an intravascular tubing entering a patient's body, to provide prolonged contamination protection to the outer surfaces of the assembled parts to prevent ingress of contamination into the inner surfaces of the intravascular tubing (The apparatus is at least used for maintaining an aseptic catheter environment, therefore it is perfectly capable of surrounding a male luer connector pre-assembled to a compatible threaded female connector, (such as a connector with a female lock connector or a needleless access valve with female luer threads), in fluid communication with an intravascular tubing entering a patient's body, to provide prolonged contamination protection to the outer surfaces of the assembled parts to prevent ingress of contamination into the inner surfaces of the intravascular tubing), the apparatus comprising:
a pod (100) oriented around a longitudinal axis (Fig. 1A), the pod comprising: 
a chamber (Interior of 100) with an inner chamber surface (Surface of interior of 100) and an outer wall (Outer wall of 106/108) with an outer wall surface (Surface of outer wall of 106/108) and an inner chamber length greater than the shortest combined length of a standard male luer lock and a (Examiner notes that a standard male luer lock and a standard female luer lock is not positively claimed, therefore is being treated as a functional limitation. Because the apparatus is at least used for maintain an aseptic catheter environment, the inner chamber length is perfectly capable of being greater than the shortest combined length of a standard male luer lock and a standard female luer lock).  
Regarding claim 2, Davis discloses the apparatus of claim 1, wherein the chamber comprises a proximal end (End at 202) and a distal end (End opposite of 202) and an opening thought the inner chamber surface to the outer wall surface from the proximal end toward the distal end of the chamber (Fig. 2A) to allow insertion of a male luer connector pre-assembled to the compatible threaded female connector into the chamber from a position parallel to the longitudinal axis (Opening would be perfectly capable of allowing insertion of a male luer connector pre-assembled to the compatible threaded female connector into the chamber from a position parallel to the longitudinal axis).  
Regarding claim 3, Davis discloses the apparatus of claim 1, further comprising at least one exit port (110) for intravascular tubing.53 Attorney Docket No.: 04726.0028USU1  
Regarding claim 4, Davis discloses the apparatus of claim 1, wherein the pod forms a sealed chamber around the entire length of the male luer connector and compatible female connector (Examiner notes that the male luer connector and compatible female connector were not positively claimed, therefore is being interpreted as functional limitation. The pod is perfectly capable of forming a sealed chamber around the entire length of the male luer connector and compatible female connector, see Paragraph [0037], lines 7-13).
Regarding claim 5, Davis discloses the apparatus of claim 1, wherein the exit port (110) seals around the IV tubing (It is unclear if the Applicant is attempting to claim the IV tubing or not. For purposes of examination, the Examiner will interpret the IV tubing as not being positively claimed, therefore is being interpreted as functional limitation. The exit port is perfectly capable of sealing around an IV tubing).  
Regarding claim 6, Davis discloses the apparatus of claim 1, wherein the chamber comprises absorbent material (206).  
Regarding claim 7, Davis discloses the apparatus of claim 1, wherein the chamber comprises permeable material (206).  
Regarding claim 8, Davis discloses the apparatus of claim 1, wherein the chamber comprises antibacterial solution or material with antibacterial properties (Paragraph [0047], lines 1-6).  
Regarding claim 11, Davis discloses the apparatus of claim 1, wherein the chamber comprises material (206) soaked in an antibacterial solution (212).  
Regarding claim 17, Davis discloses the apparatus of claim 1, wherein the pod comprises a bivalved construction (Figs. 1A and 2A).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRANDY S LEE/             Primary Examiner, Art Unit 3783